Citation Nr: 1122122	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  08-17 697	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for urticaria.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from October 1986 to July 1990, and from January 1991 to January 1995.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which denied service connection for urticaria, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).  

The appellant's claim of entitlement to service connection for urticaria has been denied on two previous occasions.  See May 2001 and January 2005 final rating decisions.  Thus, the Board has recharacterized the issue as set forth on the cover page of this decision.  See Roebuck v. Nicholson, 20 Vet. App 307 (2006); Bingham v. Principi, 18 Vet App. 470 (2004); Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (holding that a claim for the same disability, albeit based on a new theory of entitlement, is not a new claim but constitutes an application to reopen the previously denied claim).  



FINDINGS OF FACT

1.  The appellant in this case served on active duty from October 1986 to July 1990, and from January 1991 to January 1995.  

2.  On April 28, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his authorized representative, that a withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
James L. March
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


